Citation Nr: 0324007	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  95-09 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to March 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

This matter was previously before the Board in April 2000 and 
October 2001 at which time it was remanded for additional 
development.


FINDINGS OF FACT

1.  All of the evidence for an equitable disposition of the 
claim has been obtained by the RO.

2.  It is more likely than not that the veteran's back 
disorder is not related to service.


CONCLUSION OF LAW

Residuals of a back injury were not incurred in active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002)).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issue on appeal.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Through a February 1995 statement of the case and 
supplemental statements of the case issued in May 1995, 
August 1998, April 1999, February 2001, and August 2001, and 
January and June 2003, the veteran and his representative 
have been notified of the law and regulations governing 
entitlement to the benefits sought, the evidence that would 
substantiate the claim, and the evidence that has been 
considered in connection with the appeal.  In an October 2001 
Board remand and correspondence from the RO dated in October 
2002, the veteran was notified of the requirements of VCAA.  
Specifically, the letter informed the veteran what type of 
evidence was needed to substantiate his claim, evidence that 
the veteran should supply, evidence VA would obtain, and 
outlined VA's duty to assist him in developing his claim.  

Based on the aforementioned documents, which are incorporated 
herein by reference, the Board finds that the RO has 
satisfied the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).  In view of the foregoing, the Board 
finds that the appellant has received sufficient notice of 
the information and evidence needed to support the claim, and 
has been provided ample opportunity to submit such 
information and evidence.  

Moreover, pertinent post-service medical records have been 
associated with the record, and the veteran has undergone a 
VA examination, where indicated, in connection with the claim 
on appeal.  

Factual Background

Service medical records included dental records dated in 
March 1961 that noted the veteran was hit by a stabilizer of 
a plane, sustaining injuries to the jaw and teeth.  A 
clinical record dated in January 1964 noted a recent history 
of low back pain.  In May 1965, he was noted to have a 3-week 
history of non-radiating low back pain.  In August and 
September 1965, he complained of low back pain.  In December 
1966, he complained of mid-thoracic pain.  On a separation 
report of medical history, the veteran indicated that he had 
recurrent back pain.

An April 1972 VA examination report only noted complaints of 
mid-back trouble in service due to a lot of lifting.  It was 
noted that there was no specific injury.  The diagnosis was 
back injury, by history.

Progress notes from the Martinsburg VA Medical Center (VAMC) 
dated from January to October 1993 noted complaints of low 
back pain.  X-rays taken in August 1993 revealed mild 
degenerative changes of the lumbar spine.  There was no 
evidence of compression fracture or spondylolisthesis.  In 
February 1994, he was seen for recurrent, acute lumbosacral 
strain secondary to degenerative discogenic disease of the 
lumbar spine.  Similar complaints were noted in April 1994.  
A January 1998 x-ray report revealed no change in the 
diagnosis of the lumbar spine.  

The veteran underwent a VA examination in January 1998.  He 
indicated that he had an injury in service and that shortly 
thereafter he had pain in the neck that eventually extended 
down to the low back.  The diagnosis was degenerative 
arthritis of the lumbosacral spine.

Medical records from the Martinsburg VAMC included complaints 
of low back pain in August 1999.

During a December 1999 video conference hearing, the veteran 
testified that he fell off of an airplane that he was 
cleaning and landed face first on the ground.  The impact was 
a shock to his back and he experienced intermittent problems 
with his back since that time.  He was not treated for his 
back at the time of the accident.

Martinsburg VAMC records noted complaints of low back pain in 
April 2000 and May 2001.

The veteran testified during a Central Office hearing in 
August 2001 regarding his injury in service and the back 
problems he has had since that time.  His statements were 
consistent with ones previously made.

Records from the Martinsburg VAMC dated in September 2001 
indicated he was seen for back pain.

Arthur H. Horn, M.D., saw the veteran in November 2001, in 
part, for a back evaluation.  The physician reported the 
veteran's medical history and indicated that medical records 
that measured 2-3 inches were reviewed.  These records 
included medical records from service.  A long history of 
lower back pain was noted as well as a diagnosis of back 
strain in service.  He indicated there were multiple doctor 
visits in service and post-service for lower back symptoms.  
X-rays revealed degenerative changes.  It was difficult to 
make a connection between service and the veteran's back 
disorder; however, the veteran clearly had a lumbosacral 
strain in service that continued to be symptomatic.  The 
doctor noted that the veteran consistently complained of 
lower back symptoms.  If the diagnostic studies done today 
were available at that time, they would have most likely 
revealed some structural abnormalities.  In view of time, 
weight, and wear-and-tear, he opined that the continued 
problem with the lower back area needed to be considered 
related to military service since the veteran continued to be 
symptomatic.

The veteran underwent a VA examination in December 2002.  The 
claims file was reviewed and the veteran's medical history 
was reported in detail.  With regard to Dr. Horn's opinion 
that the veteran's back problems were related to military 
service, he indicated that there was no plausible medical 
explanation for a connection.  The record indicated that the 
veteran suffered injury to the face and mouth as a result of 
the fall in service and that there was no credible plausible 
injury to the back.  The physician also noted that there were 
no post-service medical records to establish continued 
suffering due to the veteran's back; therefore, he opined 
that the back problem was mostly related to chronological 
phenomenon and overweight problems.  He noted that there was 
little documentation of treatment in service for a back 
problem and no mention of a back injury in the separation 
examination report.  There was also no documentation of 
treatment for nearly 20 years from the time of his discharge.  
The current back problem was clearly related to degenerative 
osteoarthritis of the lumbar spine consequent to being 
overweight and secondarily affected spondylolysis.  The 
spondylolysis was highly unlikely a result of the fall in 
service, given the nature of the fall and absence of 
treatment in or out of service.  He indicated that if 
spondylolysis was caused by falling off of an aircraft, there 
certainly would have been a great deal more medical records 
substantiating and attesting to the fact that the back 
condition was the result of the fall.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(2002).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (2002).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  Gilbert v. Derwinski , 1 
Vet. App. 49 (1990).

Moreover, the Board notes that service connection may also be 
established for a current disability on the basis of a 
"presumption" under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).  

The veteran contends that his back disorder is related to 
fall during military service.  

While evidence of the fall was noted in dental records, there 
were no entries made in the medical records of treatment for 
the back.  A statement from a serviceman who witnessed the 
fall only verified injury to the mouth and no reference was 
made to the veteran's back.  Complaints of low back pain were 
noted in 1965 and 1966; however, subsequent records and the 
separation examination did not note any low back problems.  
An April 1972 VA examination noted complaints of back pain 
only with regard to the mid-region, which was noted not to be 
related to a specific injury.  The first indication of 
treatment for his low back was not until 1993, which was 
twenty years after separation from service.  

As to whether the veteran has a back disorder related to 
service, there are differing opinions from a private 
physician and VA physician.  When faced with conflicting 
diagnoses, the Board must compare and weigh the probative 
value of the two opposing medical opinions.  If they are 
found to be in equipoise, then the benefit of the doubt is 
applied in the veteran's favor.  Based on the evidence of 
record, the Board does not find the conflicting opinions to 
be in equipoise.

Dr. Horn, a private physician, reviewed the veteran's records 
and indicated that there was a long history of lower back 
pain and multiple doctor visits in service and after 
separation from service.  He further stated that the veteran 
clearly had lumbosacral strain in service and that the 
veteran had consistent and continued low back symptoms.  The 
strength of Dr. Horn's opinion is significantly weakened by 
the fact that the basis of his opinion is not supported by 
the record.  In particular, there is a twenty year gap from 
the time the veteran separated from service until he sought 
treatment in 1993.  In light of the evidence, it is difficult 
to determine how Dr. Horn concluded there was continued 
symptomatology unless he based it solely on the veteran's 
statements.  Since the crux of his opinion is based on 
continuity, which is not supported by medical evidence, it 
offers little probative value.

A VA physician also reviewed the veteran's records, but 
opined that the veteran's back disorder was not related to 
service.  He noted Dr. Horn's opinion and indicated that 
there was no plausible medical explanation to connect the 
back disorder to service.  His opinion was based, in part, on 
absence of post-service medical records to show that the 
veteran continued to suffer from back pain after service.  He 
also pointed out that there was little documentation of low 
back treatment in service and no mention of a back injury in 
a separation examination report.  The VA physician showed how 
the medical evidence, or lack thereof, in the record 
supported his opinion, which added validity to the opinion.  
As explained previously, the basis for Dr. Horn's opinion was 
not supported by the record.  For this reason, the opinions 
are not in equipoise, and the VA physician's opinion is 
deemed more probative.

As the facts presented do not present an approximate balance 
between positive and negative evidence, the benefits-of-the 
doubt rule is not applicable and the claim is denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 491 (1990). 




ORDER

Service connection for a back disorder is denied.



	                        
____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

